DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendment filed 12/8/2021. Claims 1-2, 4-7, 9-11, 13-16 and 18-20 are pending and considered below.

Response to Arguments
Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception. Applicant has amended independent claims 1, 10 and 15 to include the limitation “implemented by circuits for implementing functions”. However, abstract ideas implemented using well-understood, routine and conventional circuits aren’t patent-eligible under 35 U.S.C. 101.
Applicant has further amended independent claim 1 to include the limitation “wherein determining the travelling motion of the driverless vehicle according to the first planned track, the second planned track and the predetermined track of the obstacle, comprises: determining a first 
Claims 1, 6, 10, 15 and 20 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (US-2017/0320500-A1). Claims 2-5, 7-9, 11-14 and 16-19 were rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Olson et al. (US-2017/0031361-A1). Applicant has further amended independent claim 1 to include the limitation “wherein determining the travelling motion of the driverless vehicle according to the first planned track, the second planned track and the predetermined track of the obstacle, comprises: determining a first predicted position of the driverless vehicle and a predicted position of the obstacle at least one time point in a preset time period, according to the first planned track and the predicted track of the obstacle; for each time point in the preset time period, calculating a distance between the first predicted position and the predicted position; and determining whether a time point exists at which the distance is less than a first distance threshold, and determining that the travelling of the driverless vehicle to the first lane is not safe if the time point exists”. Similar limitations were added to independent claims 10 and 15. Applicant argued that Olson fails to disclose or  rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Olson for the reasons given below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-11, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US-2017/0320500-A1, hereinafter Yoo) in view of Olson et al. (US-2017/0031361-A1, hereinafter Olson).
Regarding claim 1, Yoo discloses:
acquiring a first planned track of a driverless vehicle for travelling to a first lane (paragraph [0044] and FIG. 5A/B, target lane, local path candidates, and autonomous vehicle (Vs));

within a preset time period (paragraph [0040]);
in a lane changing process of the driverless vehicle (paragraphs [0046-0047] and FIG. 6, generate driving lane candidate paths and target lane candidate paths-S120, and calculate degree of collision risk with respect to dynamic obstacle for each of target lane candidate paths-S130);
wherein the first lane is a target lane of the lane changing process (paragraph [0044] and FIG. 5A/B, target lane, local path candidates, and autonomous vehicle (Vs));
the second lane is a lane where the driverless vehicle is located at a starting moment of the lane changing process (paragraph [0044] and FIG. 5A/B, driving lane, local path candidates, and autonomous vehicle (Vs));
predicting a predicted track of at least one obstacle within the preset time period according to a travelling state of the obstacle (paragraph [0040] and FIG. 5B, other vehicle (Vo));
wherein the obstacle is in a preset range around the driverless vehicle (paragraphs [0029] and [0040]; and FIG. 5B, autonomous vehicle (Vs), and other vehicle (Vo)); 
determining a travelling motion of the driverless vehicle according to the first planned track, the second planned track and the predicted track of the obstacle (paragraphs [0047-0051] and FIG. 6, is there collision risk in all of target lane candidate paths? - S140, select local reference path from among candidate paths-S150, generate velocity profile based on vehicle velocity and target velocity-S170, calculate degree of collision risk with respect to dynamic obstacle for each of target lane candidate paths to which velocity profile has been applied-S180, is there collision risk in all of target lane candidate paths? - S190, and return to original driving lane-S200);

determining a first predicted position of the driverless vehicle and a predicted position of the obstacle at least one time point in a preset time period, according to the first planned track and the predicted track of the obstacle (paragraphs [0028-0030] and FIG. 1, surrounding information detector-110, and vehicle information detector-120).
Yoo does not disclose determining whether a time point exists at which the distance between an autonomous vehicle and another vehicle is less than a first distance threshold. However, Olson discloses a method for determining an autonomous vehicle trajectory, including the following features:
for each time point in the preset time period, calculating a distance between the first predicted position and the predicted position (paragraphs [0023] and [0032]); and
determining whether a time point exists at which the distance is less than a first distance threshold, and determining that the travelling of the driverless vehicle to the first lane is not safe if the time point exists (paragraphs [0023] and [0032]).
Olson discloses that an autonomous vehicle should collect data regarding the distance between the autonomous vehicle and another vehicle as a function of time, speed and direction (paragraph [0032]) to maintain a predefined minimum distance (paragraph [0023]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the predefined minimum distance between an autonomous vehicle and another vehicle of Olson into the method of path planning for lane changing of an autonomous vehicle of Yoo. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of maintaining a safe distance between vehicles. The predefined minimum distance of Olson provides a specific example of preventing the collision risk of Yoo.
Regarding claims 2 and 16, Yoo further discloses:
determining to proceed the lane changing process, if the travelling of the driverless vehicle to the first lane is safe (paragraph [0050] and FIG. 6, is there collision risk in all of target lane candidate paths? - S190, and select local reference path from among candidate paths-S150);
if the travelling of the driverless vehicle to the first lane is not safe, determining whether the travelling of the driverless vehicle to the second lane is safe according to the second planned track and the predicted track of the obstacle (paragraphs [0050-0051] and FIG. 6, is there collision risk in all of target lane candidate paths? - S190, and return to original driving lane-S200); and
determining to travel to the second lane if the travelling of the driverless vehicle to the second lane is safe (paragraph [0051] and FIG. 6, return to original driving lane-S200).
Yoo does not disclose determining to stop travelling if returning to an original driving lane is not safe. However, Olson further discloses:
determining to stop travelling if the travelling of the driverless vehicle to the second lane is not safe (paragraphs [0044] and [0050]).
Olson teaches that a lane changing policy should include an emergency-stop policy which forces an autonomous vehicle to a safe stop if other policies lead to bad outcomes (paragraphs [0044] and [0050]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the emergency-stop policy of Olson into the method of path planning for lane changing of an autonomous vehicle of Yoo. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of determining a course of action for the autonomous vehicle when the autonomous vehicle could not safely move to the target lane or return to the driving lane.


Regarding claims 4 and 18, Yoo further discloses:
determining a second predicted position of the driverless vehicle and a predicted position of the obstacle at least one time point in a preset time period, according to the second planned track and the predicted track of the obstacle (paragraphs [0028-0030] and FIG. 1, surrounding information detector-110, and vehicle information detector-120).
Yoo does not disclose determining whether a time point exists at which the distance between an autonomous vehicle and another vehicle is less than a second distance threshold. However, Olson further discloses:
for each time point in the preset time period, calculating a distance between the second predicted position and the predicted position (paragraphs [0023] and [0032]); and
determining whether a time point exists at which the distance is less than a second distance threshold, and determining that the travelling of the driverless vehicle to the second lane is not safe if the time point exists (paragraphs [0023] and [0032]).
Olson discloses that an autonomous vehicle should collect data regarding the distance between the autonomous vehicle and another vehicle as a function of time, speed and direction (paragraph [0032]) to maintain a predefined minimum distance (paragraph [0023]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the predefined minimum distance between an autonomous vehicle and another vehicle of Olson into the method of path planning for lane changing of an autonomous vehicle of Yoo. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of maintaining a safe distance between vehicles. The predefined minimum distance of Olson provides a specific example of preventing the collision risk of Yoo.

Regarding claims 5 and 19, Yoo does not disclose determining whether a planned track passes a section where lane change is not allowed. However, Olson further discloses:
determining whether the second planned track passes a section where lane changing is not allowed, and determining that the travelling of the driverless vehicle to the second lane is not safe if the section where the lane changing is not allowed is passed (paragraph [0046] and FIG. 2, vehicle-14, computer-20, data collectors-24, and policies-46).
Olson teaches that a lane change policy is applicable if traffic rules allow for a lane change and there are no obstructing non-host vehicles (paragraph [0046]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the determination of whether a lane change violates traffic rules of Olson into the method of path planning for lane changing of an autonomous vehicle of Yoo. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of insuring that the autonomous vehicle operates within traffic laws.
Regarding claims 6-7, 9 and 20, Yoo further discloses:
wherein steps of acquiring, predicting and determining are repeatedly executed in the lane changing process (paragraph [0043]).
Regarding claim 10, Yoo further discloses:
one or more processors (paragraph [0028] and FIG. 1, driving path generator-160);
a storage device configured to store one or more programs (paragraph [0028] and FIG. 1, storage-140);
wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (paragraph [0028]);
acquire a first planned track of a driverless vehicle for travelling to a first lane (paragraph [0044] and FIG. 5A/B, target lane, local path candidates, and autonomous vehicle (Vs));

within a preset time period (paragraph [0040]);
in a lane changing process of the driverless vehicle (paragraphs [0046-0047] and FIG. 6, generate driving lane candidate paths and target lane candidate paths-S120, and calculate degree of collision risk with respect to dynamic obstacle for each of target lane candidate paths-S130);
wherein the first lane is a target lane of the lane changing process (paragraph [0044] and FIG. 5A/B, target lane, local path candidates, and autonomous vehicle (Vs));
the second lane is a lane where the driverless vehicle is located at a starting moment of the lane changing process (paragraph [0044] and FIG. 5A/B, driving lane, local path candidates, and autonomous vehicle (Vs));
predict a predicted track of at least one obstacle within the preset time period according to a travelling state of the obstacle (paragraph [0040] and FIG. 5B, other vehicle (Vo));
wherein the obstacle is in a preset range around the driverless vehicle (paragraphs [0029] and [0040]; and FIG. 5B, autonomous vehicle (Vs), and other vehicle (Vo)); 
determine a travelling motion of the driverless vehicle according to the first planned track, the second planned track and the predicted track of the obstacle (paragraphs [0047-0051] and FIG. 6, is there collision risk in all of target lane candidate paths? - S140, select local reference path from among candidate paths-S150, generate velocity profile based on vehicle velocity and target velocity-S170, calculate degree of collision risk with respect to dynamic obstacle for each of target lane candidate paths to which velocity profile has been applied-S180, is there collision risk in all of target lane candidate paths? - S190, and return to original driving lane-S200);
wherein to determine the travelling motion of the driverless vehicle according to the first planned track, the second planned track and the predicted track of the obstacle, the one or more 
determine a first predicted position of the driverless vehicle and a predicted position of the obstacle at least one time point in a preset time period, according to the first planned track and the predicted track of the obstacle (paragraphs [0028-0030] and FIG. 1, surrounding information detector-110, and vehicle information detector-120).
Yoo does not disclose determining whether a time point exists at which the distance between an autonomous vehicle and another vehicle is less than a first distance threshold. However, Olson further discloses:
for each time point in the preset time period, calculate a distance between the first predicted position and the predicted position (paragraphs [0023] and [0032]); and
determine whether a time point exists at which the distance is less than a first distance threshold, and determine that the travelling of the driverless vehicle to the first lane is not safe if the time point exists (paragraphs [0023] and [0032]).
Olson discloses that an autonomous vehicle should collect data regarding the distance between the autonomous vehicle and another vehicle as a function of time, speed and direction (paragraph [0032]) to maintain a predefined minimum distance (paragraph [0023]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the predefined minimum distance between an autonomous vehicle and another vehicle of Olson into the method of path planning for lane changing of an autonomous vehicle of Yoo. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of maintaining a safe distance between vehicles. The predefined minimum distance of Olson provides a specific example of preventing the collision risk of Yoo.

Regarding claim 11, Yoo further discloses:
determine to proceed the lane changing process if the travelling of the driverless vehicle to the first lane is safe (paragraph [0050] and FIG. 6, is there collision risk in all of target lane candidate paths? - S190, and select local reference path from among candidate paths-S150);
if the travelling of the driverless vehicle to the first lane is not safe, determine whether the travelling of the driverless vehicle to the second lane is safe according to the second planned track and the predicted track of the obstacle (paragraphs [0050-0051] and FIG. 6, is there collision risk in all of target lane candidate paths? - S190, and return to original driving lane-S200); and
determine to travel to the second lane if the travelling of the driverless vehicle to the second lane is safe (paragraph [0051] and FIG. 6, return to original driving lane-S200).
Yoo does not disclose determining to stop travelling if returning to an original driving lane is not safe. However, Olson further discloses:
determining to stop travelling if the travelling of the driverless vehicle to the second lane is not safe (paragraphs [0044] and [0050]).
Olson teaches that a lane changing policy should include an emergency-stop policy which forces an autonomous vehicle to a safe stop if other policies lead to bad outcomes (paragraphs [0044] and [0050]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the emergency-stop policy of Olson into the method of path planning for lane changing of an autonomous vehicle of Yoo. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of determining a course of action for the autonomous vehicle when the autonomous vehicle could not safely move to the target lane or return to the driving lane.


Regarding claim 13, Yoo further discloses:
determine a second predicted position of the driverless vehicle and a predicted position of the obstacle at least one time point in a preset time period, according to the second planned track and the predicted track of the obstacle (paragraphs [0028-0030] and FIG. 1, surrounding information detector-110, and vehicle information detector-120).
Yoo does not disclose determining whether a time point exists at which the distance between an autonomous vehicle and another vehicle is less than a second distance threshold. However, Olson further discloses:
for each time point in the preset time period, calculate a distance between the second predicted position and the predicted position (paragraphs [0023] and [0032]); and
determine whether a time point exists at which the distance is less than a second distance threshold, and determine that the travelling of the driverless vehicle to the second lane is not safe if the time point exists (paragraphs [0023] and [0032]).
Olson discloses that an autonomous vehicle should collect data regarding the distance between the autonomous vehicle and another vehicle as a function of time, speed and direction (paragraph [0032]) to maintain a predefined minimum distance (paragraph [0023]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the predefined minimum distance between an autonomous vehicle and another vehicle of Olson into the method of path planning for lane changing of an autonomous vehicle of Yoo. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of maintaining a safe distance between vehicles. The predefined minimum distance of Olson provides a specific example of preventing the collision risk of Yoo.


Regarding claim 14, Yoo does not disclose determining whether a planned track passes a section where lane change is not allowed. However, Olson further discloses:
determine whether the second planned track passes a section where lane changing is not allowed, and determine that the travelling of the driverless vehicle to the second lane is not safe if the section where the lane changing is not allowed is passed (paragraph [0046] and FIG. 2, vehicle-14, computer-20, data collectors-24, and policies-46).
Olson teaches that a lane change policy is applicable if traffic rules allow for a lane change and there are no obstructing non-host vehicles (paragraph [0046]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the determination of whether a lane change violates traffic rules of Olson into the method of path planning for lane changing of an autonomous vehicle of Yoo. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of insuring that the autonomous vehicle operates within traffic laws.
Regarding claim 15, Yoo further discloses:
A non-volatile computer-readable storage medium, implemented by circuits for implementing functions, storing computer executable instructions stored thereon (paragraphs [0028] and [0052]; and FIG. 1, storage-140, and driving path generator-160);
that when executed by a processor cause the processor to perform operations comprising: (paragraph [0028] and FIG. 1, driving path generator-160);
acquiring a first planned track of a driverless vehicle for travelling to a first lane (paragraph [0044] and FIG. 5A/B, target lane, local path candidates, and autonomous vehicle (Vs));
a second planned track of the driverless vehicle for travelling to a second lane (paragraph [0044] and FIG. 5A/B, driving lane, local path candidates, and autonomous vehicle (Vs));
within a preset time period (paragraph [0040]);

wherein the first lane is a target lane of the lane changing process (paragraph [0044] and FIG. 5A/B, target lane, local path candidates, and autonomous vehicle (Vs));
the second lane is a lane where the driverless vehicle is located at a starting moment of the lane changing process (paragraph [0044] and FIG. 5A/B, driving lane, local path candidates, and autonomous vehicle (Vs));
predicting a predicted track of at least one obstacle within the preset time period according to a travelling state of the obstacle (paragraph [0040] and FIG. 5B, other vehicle (Vo));
wherein the obstacle is in a preset range around the driverless vehicle (paragraphs [0029] and [0040]; and FIG. 5B, autonomous vehicle (Vs), and other vehicle (Vo)); 
determining a travelling motion of the driverless vehicle according to the first planned track, the second planned track and the predicted track of the obstacle (paragraphs [0047-0051] and FIG. 6, is there collision risk in all of target lane candidate paths? - S140, select local reference path from among candidate paths-S150, generate velocity profile based on vehicle velocity and target velocity-S170, calculate degree of collision risk with respect to dynamic obstacle for each of target lane candidate paths to which velocity profile has been applied-S180, is there collision risk in all of target lane candidate paths? - S190, and return to original driving lane-S200);
wherein determining the travelling motion of the driverless vehicle according to the first planned track, the second planned track and the predicted track of the obstacle, comprises: (paragraphs [0047-0051]); and
determining a first predicted position of the driverless vehicle and a predicted position of the obstacle at least one time point in a preset time period, according to the first planned track and the 
Yoo does not disclose determining whether a time point exists at which the distance between an autonomous vehicle and another vehicle is less than a first distance threshold. However, Olson further discloses:
for each time point in the preset time period, calculating a distance between the first predicted position and the predicted position (paragraphs [0023] and [0032]); and
determining whether a time point exists at which the distance is less than a first distance threshold, and determining that the travelling of the driverless vehicle to the first lane is not safe if the time point exists (paragraphs [0023] and [0032]).
Olson discloses that an autonomous vehicle should collect data regarding the distance between the autonomous vehicle and another vehicle as a function of time, speed and direction (paragraph [0032]) to maintain a predefined minimum distance (paragraph [0023]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the predefined minimum distance between an autonomous vehicle and another vehicle of Olson into the method of path planning for lane changing of an autonomous vehicle of Yoo. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of maintaining a safe distance between vehicles. The predefined minimum distance of Olson provides a specific example of preventing the collision risk of Yoo.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marden et al. (US-2019/0061765-A1) discloses a method for performing lane changes around a static or slow moving vehicle by an autonomous vehicle.
Lui et al. (U.S. Patent Number 10,564,643) discloses a method for determining a trajectory of an autonomous vehicle by detecting the presence of static objects and predicting the trajectories of dynamic objects (other road users).
Zhao et al. (U.S. Patent Number 11,040,729) discloses a method of tracking and prediction of a first world object (static or dynamic object) by an autonomous vehicle. The method includes adjusting discrete-time speed plans for static and dynamic objects.
Shalev-Shwartz et al. (U.S. Patent Number 11,077,845) discloses a system for navigating an autonomous vehicle. The system determines a next-state distance between the autonomous vehicle and a target vehicle that would result if a planned navigational action is taken.
Iberraken et al., Safe Autonomous Overtaking Maneuver based on Inter-Vehicular Distance Prediction and Multi-Level Bayesian Decision-Making, 2018 21st International Conference on Intelligent Transportation Systems (ITSC), Maui, Hawaii, USA, November 4-7, 2018, p. 3259-3265, discloses a Multi-Controller Architecture (MCA) for autonomous driving which uses a dual-safety criterion combining an Extended Time-To-Collision (ETTC) and a Dynamic Predicted Inter-Distance Profile (DPIDP).



THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667